Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 1 of 34 PageID #: 1



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 JOSEPH MUN, Derivatively On Behalf Of
 ACETO CORPORATION,
                                                    Case No. 2:18-cv-5788
                Plaintiff,

        v.                                          VERIFIED SHARHOLDER
                                                    DERIVATIVE COMPLAINT
 WILLIAM C. KENNALLY III, ALBERT
 L. EILENDER, VIMAL KAVURO,
 WILLIAM N. BRITTON, NATASHA                        JURY TRIAL DEMANDED
 GIORDANO, ALAN G. LEVIN, DANIEL
 B. YAROSH, SALVATORE GUCCIONE,
 and DOUGLAS ROTH,

                Defendants,

        and

 ACETO CORPORATION,

                Nominal Defendant.

       Plaintiff Joseph Mun (“Plaintiff”), by and through his undersigned attorneys, brings this

action derivatively on behalf of nominal defendant Aceto Corporation (“Aceto” or the

“Company”), and alleges upon personal knowledge as to himself and his own acts and, as to all

other matters, based upon the investigation conducted by his attorneys, which included, among

other things, a review of filings with the Securities and Exchange Commission (“SEC”) and in the

Securities Action (as defined below), analyst reports, press releases, and other publicly available

information regarding the Company.

                                 NATURE OF THE ACTION

       1.      This is a shareholder derivative action brought by Plaintiff on behalf of and for the

benefit of nominal defendant Aceto, against certain of its officers and members of the Company’s
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 2 of 34 PageID #: 2



Board of Directors (the “Board”) for breaches of their fiduciary duties and other violations of law

that occurred from August 25, 2017 through April 18, 2018 (the “Relevant Period”).

       2.      Aceto markets, sells, and distributes human health products, pharmaceutical

ingredients, and performance chemicals. The Company offers finished dosage form generics,

nutritionals, pharmaceutical intermediates, active pharmaceutical ingredients, specialty chemicals,

and agricultural protection products.

       3.      Throughout the Relevant Period, the Individual Defendants (defined below) made

materially false and misleading statements regarding the Company’s business, operational, and

compliance policies.    Specifically, the Individual Defendants made false and/or misleading

statements and/or failed to disclose that: (i) due to undisclosed competitive and pricing pressures,

Aceto was unlikely to meet the performance metrics the Company provided to its investors as

financial guidance; (ii) accordingly, Aceto’s financial guidance was overstated; and (iii) as a result

of the foregoing, Aceto’s financial statements and Defendants’ statements about Aceto’s business,

operations, and prospects, were materially false and misleading at all relevant times.

       4.      On April 18, 2018, after the market closed, Aceto disclosed that “the financial

guidance issued on February 1, 2018, should no longer be relied upon,” and suspended “further

financial guidance for at least the balance of the fiscal year.” Aceto also disclosed that “the

Company anticipates recording non-cash intangible asset impairment charges, including goodwill,

in the range of $230 million to $260 million on certain currently marketed and pipeline generic

products as a result of continued intense competitive and pricing pressures.”

       5.      Aceto additionally announced that it was negotiating with its lenders for a waiver

of its credit agreement regarding certain of its financial covenants due to adverse conditions in the

generics market.




                                                  2
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 3 of 34 PageID #: 3



       6.      Lastly, Aceto disclosed the resignation of its Chief Financial Officer (“CFO”),

Edward Borkowski (“Borkowski”), who had joined the Company just two months earlier.

       7.      As a result of the Company’s disclosures, Aceto’s stock price fell $4.74 per share,

or 64%, to close at $2.66 per share on April 19, 2018.

       8.      The news on April 18, 2018 took investors and the public by surprise. Less than

three months prior, Aceto predicted a non-GAAP profit of $1 to $1.05 per share – a number that

stands in stark contrast to the news that Aceto may breach debt covenants.

       9.      The Individual Defendants breached their fiduciary duties of loyalty and good faith

by willfully engaging in the wrongdoing alleged herein.

       10.     As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties, Aceto has sustained damages as described below.

                                 JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction over the claims asserted in this action

pursuant to 28 U.S.C. § 1332 because there is complete diversity among the parties and the amount

in controversy exceeds the sum of $75,000, exclusive of interest and costs.

       12.     This Court has personal jurisdiction over each defendant named herein because

each defendant is either a corporation that conducts business in and maintains operations in this

District or is an individual who has sufficient minimum contacts with this District so as to render

the exercise of jurisdiction by the District courts permissible under traditional notions of fair play

and substantial justice.

       13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1931(b) because one or more

of the defendants either resides in or maintains offices in this District, a substantial portion of the

transactions and wrongs complained of herein occurred in this District, and defendants have




                                                  3
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 4 of 34 PageID #: 4



received substantial compensation in this District by doing business here and engaging in

numerous activities that had an effect in this District.

                                             PARTIES

Plaintiff

       14.     Plaintiff is a stockholder of Aceto, was a shareholder of Aceto at the time of the

wrongdoing alleged herein, and has been a shareholder of Aceto continuously since that time.

Plaintiff will fairly and adequately represent the interest of Aceto’s shareholders in enforcing the

rights of the Company. Plaintiff is a citizen of Illinois.

Nominal Defendant

       15.     Nominal Defendant Aceto is a New York corporation and maintains its principal

executive offices at 4 Tri Harbor Court, Port Washington, NY 11050. Aceto is engaged in the

development, marketing, sales, and distribution of generic pharmaceuticals, pesticides, and other

chemical products. The Company has business operations in ten countries and is organized into

three principal segments: Human Health, Pharmaceutical Ingredients, and Performance

Chemicals.

Director Defendants

       16.     Defendant William C. Kennally III (“Kennally”) has served as the Company’s

President and Chief Executive Officer (“CEO”) since October 2, 2017, and has served as a member

of the Board since 2016. Kennally is a citizen of Pennsylvania.

       17.     Defendant Albert L. Eilender (“Eilender”) has been the Chairman of the Board

since October 2009. He joined the Board in 2000, was the lead independent director from 2005 to

September 2009, and served as CEO of the Company from September 2010 to January 2013.

Eilender is a citizen of Florida.




                                                  4
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 5 of 34 PageID #: 5



       18.     Defendant Vimal Kavuro (“Kavuro”) has served as a member of the Board since

2017. Kavuro is a citizen of New Jersey.

       19.     Defendant William N. Britton (“Britton”) has served as a member of the Board

since 2006, and at all relevant times has been Chairman of the Audit & Risk Committee (the “Audit

Committee”) and member of the Nominating and Governance Committee. Upon information and

belief, Britton is a citizen of New Jersey.

       20.     Defendant Natasha Giordano (“Giordano”) has served as a member of the Board

since 2011 and at all relevant times served as Chairman of the Compensation Committee.

Giordano is a citizen of New Jersey.

       21.     Defendant Alan G. Levin (“Levin”) has served as a member of the Board since

2013 and at all relevant times has served chairman of the Nominating and Governance Committee

and member of the Audit Committee. Levin is a citizen of Connecticut.

       22.     Defendant Daniel B. Yarosh (“Yarosh”) has served as a member of the Board since

2014 and at all relevant times served as a member of the Audit Committee, the Compensation

Committee, and the Nominating and Governance Committee. Yarosh is a citizen of New York.

       23.     Defendants Kennally, Eilender, Kavuro, Britton, Giordano, Levin, and Yarosh are

referred to collectively as the “Director Defendants.”

Officer Defendants

       24.     Defendant Douglas Roth (“Roth”) served as Senior Vice President and CFO from

March 2010 until his retirement on March 31, 2018. Roth is a citizen of New York.

       25.     Defendant Salvatore Guccione (“Guccione”) served as the CEO and President of

Aceto from January 2, 2013 to September 27, 2017 and from December 01, 2011 to September

27, 2017, respectively. Guccione is a citizen of New Jersey.




                                                 5
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 6 of 34 PageID #: 6



       26.     Defendants Roth, Guccione, and the Director Defendants are referred to

collectively as the “Individual Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

       27.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the business and corporate affairs of the Company, the Individual

Defendants owed the Company and its stockholders the fiduciary obligations of good faith, loyalty,

and candor and are required to use their utmost ability to control and manage the Company in a

fair, just, honest, and equitable manner. The Individual Defendants are required to act in

furtherance of the best interests of the Company and its shareholders so as to benefit all

shareholders equally and not in furtherance of their personal interest or benefit. Each director and

officer of the Company owes to the Company and its shareholders the fiduciary duty to exercise

good faith and diligence in the administration of the affairs of the Company and in the use and

preservation of its property and assets, and the highest obligations of fair dealing.

       28.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, directly and/or indirectly, exercised control over the

wrongful acts complained of herein.

       29.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the Company. By virtue of such duties, the officers and directors of Aceto were

required to, among other things:

               a.      Ensure that the Company complied with its legal obligations and

requirements, including acting only within the scope of its legal authority and disseminating

truthful and accurate statements to the SEC and the investing public;




                                                  6
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 7 of 34 PageID #: 7



                b.       Conduct the affairs of the Company in a lawful, efficient, business-like

manner so as to provide the highest quality performance of its business, to avoid wasting the

Company’s assets, and to maximize the value of the Company’s stock;

                c.       Properly and accurately guide investors and analysts as to the true financial

condition of the Company at any given time, including making accurate statements about the

Company’s financial results and prospects, and ensuring that the Company maintained an adequate

system of financial controls such that the Company’s financial reporting would be true and

accurate at all times;

                d.       Remain informed about how the Company conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or practices, make

reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

and make such disclosures as necessary to comply with federal and state securities laws; and

                e.       Ensure that the Company was operated in a diligent, honest, and prudent

manner in compliance with all applicable federal, state, and local laws, rules, and regulations.

        30.     Each Individual Defendant, as a director and/or officer, owed to the Company and

its shareholders the fiduciary duties of loyalty, good faith, and candor in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of the Company, the absence

of good faith on their part, and a reckless disregard for their duties to the Company and its

shareholders that Individual Defendants were aware, or should have been aware, posed a risk of

serious injury to the Company.




                                                   7
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 8 of 34 PageID #: 8



       31.     The Company has also established a Code of Business Conduct and Ethics (the

“Code”), in which its officers and directors pledge to:

              promote honest and ethical conduct, including fair dealing and the ethical
               handling of actual or apparent conflicts of interest;

              promote full, fair, accurate, timely and understandable disclosure in reports
               and documents that Aceto files with, or submits to, the Securities and
               Exchange Commission (“SEC”) and in other public communications made
               by Aceto;

              promote compliance with applicable laws and governmental rules and
               regulations and the listing rules of the NASDAQ Stock Market, Inc.
               (“NASDAQ”);

              promote the prompt internal reporting of violations of the Code to an
               appropriate person or persons identified in the Code;

              promote accountability for adherence to this Code;

              ensure the protection of Aceto’s legitimate business interests, including
               corporate opportunities, assets and confidential information; and

              deter wrongdoing.

       32.     The Code further states:

       Honest and Candid Conduct

               Each director, officer and employee owes a duty to ACETO to act with
       integrity. Integrity requires, among other things, being honest and candid. Deceit
       and subordination of principle are inconsistent with integrity. Each director, officer
       and employee must:

              Act with integrity, including being honest and candid while still maintaining
               the confidentiality of information where required or consistent with
               ACETO’s policies;

              Observe both the form and spirit of laws and governmental rules and
               regulations, accounting standards, SEC rules and regulations and ACETO
               policies; and

              Adhere to a high standard of business ethics.




                                                 8
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 9 of 34 PageID #: 9



     Raising Ethical Issues

             Maintaining ethical standards, including appropriate disclosure and internal
     accounting controls, is the responsibility of every member of the Aceto family.
     Early identification and resolution of the ethical issues that may arise are critical to
     maintaining our commitment to world-class business practices.

     Aceto’s Disclosure Process

              Each director, officer or employee involved in Aceto’s disclosure process
     is required to be familiar with and comply with Aceto’s disclosure controls and
     procedures and internal control over financial reporting, to the extent relevant to
     his or her area of responsibility, so that Aceto’s public reports and documents filed
     with the SEC comply in all material respects with the applicable federal securities
     laws and SEC rules and regulations. In addition, each such person having direct or
     supervisory authority regarding these SEC filings or Aceto’s other communications
     (including public communications) concerning its general business, results,
     financial condition and prospects should, to the extent appropriate within his or her
     area of responsibility, consult with other Aceto officers and employees and take
     other appropriate steps regarding these disclosures with the goal of making full,
     fair, accurate, timely and understandable disclosure.

            Each director, officer or employee who is involved in Aceto’s disclosure
     process and communications must:

           Familiarize himself or herself with the disclosure requirements applicable
            to Aceto as well as the business and financial operations of Aceto.

           Not knowingly misrepresent, or cause others to misrepresent, facts about
            Aceto to others, whether within or outside Aceto, including to Aceto’s
            independent registered public accounting firm, governmental regulators and
            self-regulatory organizations.

           Properly review and critically analyze proposed disclosure and
            communications for accuracy and completeness (or, where appropriate,
            delegate this task to others).

     Regulatory Compliance

            Aceto is subject to a variety of federal, state and local regulations that are
     enforced by numerous agencies. These agencies include the Food and Drug
     Administration, the Environmental Protection Agency, the Occupational Safety and
     Health Administration, the Department of Transportation, the Securities and
     Exchange Commission and the Bureau of Customs and Border Protection. Aceto
     depends on every employee to uphold the Company’s regulatory reputation.
     Whenever an employee has any concerns about regulatory compliance, he or she




                                                9
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 10 of 34 PageID #: 10



       should immediately inform a supervisor, the Regulatory Department or the Genera
       Counsel’s office.

       33.    Finally, the Audit Committee Charter (the “Charter”) states that the primary

purpose of the Audit Committee of the Board (defendants Britton, Levin and Yarosh) is to:

               Assist the Board of Directors of ACETO Corporation (“Company”) in
       performing its oversight responsibilities with respect to the financial management
       and internal and external reporting of the Company. These responsibilities include
       reviewing the financial information which will be provided to the Company’s
       shareholders and others, the quality of the Company’s accounting policies and
       reporting practices, the systems of internal disclosure controls which management
       and the Board of Directors have established, compliance with the Company’s Code
       of Business Conduct and Ethics, and the internal and external audit processes. The
       Committee is to assist the Board in maintaining compliance by the Company and
       its subsidiaries with all legal and regulatory requirements. In addition, the
       Committee shall assist the Board of Directors in performing its oversight
       responsibilities relating to the Company’s processes and policies with respect to
       identifying, monitoring, assessing, reporting on, managing and controlling the
       Company’s business and financial risks.

       34.    The responsibilities of the Audit Committee according to the Charter include:

       Financial Statement and Disclosure Matters

       The Committee shall:

       1.     Review and discuss with management and the independent auditors the
              annual audited financial statements, including related footnotes and
              disclosures made in Management’s Discussion and Analysis included in
              any SEC filing and recommend to the Board that the audited financial
              statements should be included in the Company’s Annual Report on Form
              10-K.

       2.     Review and discuss with management and the independent auditors the
              Company’s quarterly financial statements prior to the filing of its Quarterly
              Report on Form 10-Q, including the results of the independent auditors’
              review of the quarterly financial statements.

       3.     Discuss with the independent auditors the matters required to be discussed
              by Statement on Auditing Standards No. 61, as amended by Statement on
              Auditing Standards No. 99, relating to the conduct of the audit, including
              any difficulties encountered in the course of the audit work, any restrictions
              on the scope of activities or access to requested information, and any
              significant disagreements with management.




                                               10
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 11 of 34 PageID #: 11



      4.    Discuss with management and the independent auditors significant financial
            reporting issues and judgments made in connection with the preparation of
            the Company’s financial statements, including any significant changes in
            the Company’s selection or application of accounting principles, any major
            issues as to the adequacy of the Company’s internal controls including
            information technology security and control and any special steps adopted
            in light of material control deficiencies, if any.

      5.    Review and discuss quarterly reports from the independent auditors on: (i)
            all critical accounting policies and practices to be used; (ii) all alternative
            treatments of financial information within generally accepted accounting
            principles that have been discussed with management, ramifications of the
            use of such alternative disclosures and treatments, and the treatment
            preferred by the independent auditors; and (iii) other material written
            communications between the independent auditors and management, such
            as any schedule of unadjusted differences.

      6.    Discuss with management the Company’s earnings press releases including
            the use of “pro forma” or adjusted” non-GAAP information, as well as
            financial information and earnings guidance provided to analysts and rating
            agencies

      7.    Discuss with management and the independent auditors the effect of
            regulatory and accounting initiatives as well as off-balance sheet structures
            on the Company’s financial statements, if any.

      8.    Review disclosures, if any, made to the Audit & Risk Committee by the
            Company’s CEO and CFO during their certification process for the
            Company’s Annual Report on Form 10-K and Quarterly Report on Form
            10-Q about any significant deficiencies in the design or operation of internal
            controls or material weaknesses therein and any fraud involving
            management or other employees who have a significant role in the
            Company’s internal controls.

      Oversight of the Company’s Relationship with the Independent Auditor

      The Committee shall:

      1.    Review and evaluate the lead partner of the independent auditor team.

      2.    Obtain and review a report from the independent auditor at least annually
            regarding (i) the independent auditors’ internal quality-control procedures,
            (ii) any material issues raised by the most recent internal quality-control
            review, or peer review (including any findings by the Public Company
            Accounting Oversight Board (“PCAOB”)), of the firm, or by any inquiry or
            investigation by governmental or professional authorities within the
            preceding five years respecting one or more independent audits carried out



                                              11
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 12 of 34 PageID #: 12



            by the firm, (iii) any steps taken to deal with any such issues, and (iv) all
            relationships between the independent auditor and the Company. Evaluate
            the qualifications, performance and independence of the independent
            auditor, including considering whether the auditor’s quality controls are
            adequate and the provisions of the permitted non-audit services is
            compatible with maintaining the auditor’s independence, taking into
            account the opinions of management. The Audit & Risk Committee shall
            present its conclusions with respect to the independent auditor to the Board.

      3.    Ensure that the independent auditors provide information to the Audit &
            Risk Committee about the independent auditors’ independence and affirm
            its independence, all in accordance with PCAOB Rule 3526, the Exchange
            Act and the requirements of NASDAQ.

      4.    Oversee the rotation of the audit partners as required by law.

      5.    Meet with the independent auditor to discuss the planning and staffing of
            the audit.

      6.    Approve guidelines for the Company’s hiring of former employees of the
            independent auditors, which shall meet the requirements of applicable law
            and listing standards.

      7.    Review the status and functioning of the Company’s internal audit function.
            The internal auditor will functionally report directly to the Audit & Risk
            Committee. The Committee and the Chief Financial Officer will jointly
            recommend any compensation or title changes planned for the Company’s
            executive responsible for the internal audit, as well as approve decisions
            regarding the appointment and removal of the executive responsible for the
            internal audit. The Committee will ensure there are no unjustified
            restrictions or limitations, and review and concur in the appointment,
            replacement, or dismissal of the executive responsible for internal audit.
            Internal auditors will exhibit the highest level of professional objectivity in
            gathering, evaluating, and communicating information about the activity or
            process being examined. Internal auditors will make a balanced assessment
            of all the relevant circumstances and not be unduly influenced by their own
            interests or by others in forming judgments. The scope of internal auditing
            encompasses, but is not limited to, the examination and evaluation of the
            adequacy and effectiveness of the organization’s governance, risk
            management, and internal controls as well as the quality of performance in
            carrying out assigned responsibilities to achieve the organization’s stated
            goals and objectives. The Company’s executive responsible for the internal
            audit will periodically report to senior management and the Committee on
            the internal audit activity’s purpose, authority, and responsibility, as well as
            performance relative to its plan. Reporting will also include significant risk
            exposures and control issues, including fraud risks, governance issues, and




                                              12
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 13 of 34 PageID #: 13



               other matters needed or requested by senior management and the
               Committee.

       8.      The Committee shall review with management the Company’s policies and
               procedures with respect to officers’ expense accounts and perquisites,
               including their use of corporate assets, and consider the results of any
               review of these areas by the internal auditor or the independent auditors.

       Oversight Responsibilities Relating to Processes and Policies Regarding Risk

       The Committee shall:

       1.      Oversee, review, monitor and assess (including through regular reports by,
               and discussions with, members of management, and other management
               individuals responsible for managing risk) the Company’s processes and
               policies for risk identification, risk assessment, risk tolerance, reporting on
               risk, risk management and risk control (including with respect to risks
               arising from the Company’s compensation policies and practices and in
               connection with the business and operations of its subsidiaries) and the steps
               that management has taken to manage the risk function.

       2.      Discuss with members of management, and other management individuals
               responsible for managing risk, the balancing of risk versus reward to the
               Company (including with respect to risks arising from the Company’s
               compensation policies and practices and in connection with the business and
               operations of its subsidiaries).

       3.      Discuss with members of management and other management individuals
               responsible for managing risk, areas of specific risk identified by
               management and/or the Committee (including with respect to risks arising
               from the Company’s compensation policies and practices and in connection
               with the business and operations of its subsidiaries).

                               SUBSTANTIVE ALLEGATIONS

A.     Company Background

       35.     Aceto markets, sells, and distributes human health products, pharmaceutical

ingredients, and performance chemicals. The Company offers finished dosage form generics,

nutritionals, pharmaceutical intermediates, active pharmaceutical ingredients, specialty chemicals,

and agricultural protection products. Aceto’s securities trade on the NASDAQ Global Select

Market (“NASDAQ”) under the ticker symbol “ACET.”




                                                 13
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 14 of 34 PageID #: 14



B.     The Individual Defendants Cause the Company to Issue False and Misleading
       Statements

       36.     The Relevant Period begins on August 25, 2017, when Aceto filed a Form 10-K

with the SEC announcing the Company’s financial and operating results for the fiscal fourth

quarter and fiscal year ended June 30, 2017 (“2017 10-K”), which was signed by defendants

Guccione, Roth, Eilender, Kavuru, Britton, Giordano, Levin, Yarosh, and Kennally, and signed

and certified under the Sarbanes Oxley Act of 2002 (“SOX”) by Guccione and Roth. In the 2017

10-K, Aceto stated in pertinent part:

       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting, as that term is defined in Rule 13a-15(f) under the
       Exchange Act. Under the supervision and with the participation of our
       management, including our principal executive and principal financial officers, we
       assessed, as of June 30, 2017, the effectiveness of our internal control over financial
       reporting. This assessment was based on criteria established in the framework in
       Internal Control-Integrated Framework (2013) issued by the Committee of
       Sponsoring Organizations of the Treadway Commission. Based on our assessment
       using those criteria, management concluded that our internal control over
       financial reporting as of June 30, 2017, was effective.

       As discussed in Note 3 — Business Combinations, to our Consolidated Financial
       Statements, on December 21, 2016, wholly owned subsidiaries of Rising
       Pharmaceuticals, Inc. (“Rising”), a wholly owned subsidiary of Aceto, completed
       the acquisition of certain generic products and related assets of entities formerly
       known as Citron Pharma LLC and its affiliate Lucid Pharma LLC. Rising formed
       two subsidiaries to consummate the product acquisition – Rising Health, LLC
       (which acquired certain products and related assets of Citron) and Acetris Health,
       LLC (which acquired certain products and related assets of Lucid). The scope of
       our evaluation did not include specific processes or transactions unique to Rising
       Health and Acetris Health since Rising Health and Acetris Health have not been
       integrated into our internal control systems as of June 30, 2017. We are continuing
       the integration of Rising Health and Acetris Health into our internal control systems
       and will include their specific processes and transactions in our fiscal year 2018
       evaluation of the effectiveness of internal control over financial reporting. Rising
       Health and Acetris Health’s assets, which were excluded from our internal control
       evaluation, accounted for 14% of our total assets at June 30, 2017. Rising Health
       and Acetris Health accounted for 19% of our total net sales for the year ended June
       30, 2017.




                                                 14
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 15 of 34 PageID #: 15



      Our internal control over financial reporting as of June 30, 2017, has been audited
      by BDO USA, LLP, an independent registered public accounting firm, as stated in
      its report, which is included herein.

      Internal control over financial reporting is defined as a process designed by, or
      under the supervision of, our principal executive and principal financial officers
      and effected by our board of directors, management and other personnel to provide
      reasonable assurance regarding the reliability of financial reporting and the
      preparation of financial statements for external purposes in accordance with
      generally accepted accounting principles, and includes those policies and
      procedures that:

            pertain to the maintenance of records that, in reasonable detail, accurately
             and fairly reflect the transactions and dispositions of our assets;

            provide reasonable assurance that transactions are recorded as necessary to
             permit the preparation of financial statements in accordance with U.S.
             generally accepted accounting principles and that our receipts and
             expenditures are being made only in accordance with authorization of our
             management and directors; and

            provide reasonable assurance regarding prevention or timely detection of
             unauthorized acquisition, use or disposition of our assets that could have a
             material effect on the financial statements.

(Emphasis added).

      37.    In the 2017 10-K, Aceto disclosed the following consolidated balance sheets:




                                              15
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 16 of 34 PageID #: 16



                                 ACETO CORPORATION AND SUBSIDIARIES
                                    CONSOLIDATED BALANCE SHEETS
                                        AS OF JUNE 30, 2017 AND 2016
                                     (in thousands, except per-share amounts)

ASSETS
Current assets:
 Cash and cash equivalents                                                        $      55,680 $       66,828
 Investments                                                                              2,046            881
 Trade receivables: less allowance for doubtful accounts (2017, $485; 2016, $513)       264,896        167,612
 Other
 receivables                                                                             10,664         12,650
 Inventory                                                                              136,387         98,107
 Prepaid expenses and other current assets                                                3,941          3,339
 Deferred income tax asset, net                                                             546          3,244
      Total current assets                                                              474,160        352,661

Property and equipment, net                                                              10,428         10,044
Property held for sale                                                                    7,152          6,868
Goodwill                                                                                236,970         67,871
Intangible assets, net                                                                  285,081         79,071
Deferred income tax asset, net                                                           19,453         18,053
Other assets                                                                              7,546          6,210

TOTAL ASSETS                                                                     $     1,040,790 $     540,778

LIABILITIES AND SHAREHOLDERS’ EQUITY
Current liabilities:
  Current portion of long-term debt                                              $      14,466    $       197
  Accounts payable                                                                      90,011         46,034
  Accrued expenses                                                                     118,328         52,675
      Total current liabilities                                                        222,805         98,906

Long-term debt                                                                         339,200        118,592
Long-term liabilities                                                                   61,449          6,344
Environmental remediation liability                                                      2,339          3,352
Deferred income tax liability                                                            7,325          9,142
      Total liabilities                                                                633,118        236,336

Commitments and contingencies (Note 16)

Shareholders’ equity:
  Preferred stock, 2,000 shares authorized; no shares issued and outstanding                  -             -
  Common stock, $.01 par value, 75,000 shares authorized at June 30, 2017
  and June 30, 2016; 30,094 and 29,595 shares issued
  and outstanding at June 30, 2017 and 2016, respectively                                  301            296
  Capital in excess of par value                                                       214,198        115,667
  Retained earnings                                                                    198,285        194,804
  Accumulated other comprehensive loss                                                  (5,112)        (6,325)
      Total shareholders’ equity                                                       407,672        304,442

TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                                       $    1,040,790   $   540,778




                                                        16
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 17 of 34 PageID #: 17



       38.     On September 27, 2017, Aceto abruptly announced that defendant Guccione was

resigning as President and CEO of the Company effective immediately.

       39.     On November 3, 2017, Aceto filed a Form 8-K with the SEC (“November 2017 8-

K”) which disclosed that the Company’s previously issued financial statements should not be

relied upon and revealed that the Company identified a material weakness in internal control over

financial reporting:

       Item 4.02 Non-Reliance on Previously Issued Financial Statement or a Related
       Audited Report or Completed Interim Review. The Registrant has identified and
       recorded an adjustment related to the misapplication of cash in the year ended June
       30, 2015. The correction resulted in a $4.0 million decrease to trade receivables as
       of June 30, 2015, a $1.4 million increase to other receivables as of June 30, 2015
       and a $4.0 million reduction in net sales for the year ended June 30, 2015. The
       Registrant has performed a qualitative and quantitative analysis of this
       misapplication and has determined that it is not material to fiscal year 2015. The
       Registrant expects to file an amendment (the “10-K Amendment”) to its Annual
       Report on Form 10-K for the fiscal year ended June 30, 2017 (the “2017 10-K”) to
       reflect this matter.

       A “material weakness” is a deficiency, or a combination of deficiencies, in internal
       control over financial reporting, such that there is a reasonable possibility that a
       material misstatement of the Company’s annual or interim financial statements will
       not be prevented or detected on a timely basis. After discussion with the
       Registrant’s Audit Committee and BDO USA, LLP, the Registrant’s independent
       registered accounting firm (“BDO”), the Registrant has determined that the above-
       mentioned adjustment demonstrated that there was a material weakness in the
       design and effectiveness of the Registrant’s internal control over financial reporting
       in that the Registrant’s system of internal control did not generate a report that could
       be used by management to assure that the aging of trade receivables was accurate.
       The Registrant believes that it has remediated the underlying causes of this material
       weakness, as will be more fully described in its Quarterly Report on Form 10-Q for
       the quarter ended September 30, 2017. The Company will continue to monitor and
       test the remediation to ensure its effectiveness.

       After further discussion with the Registrant’s Audit Committee and BDO on
       November 1, 2017 and November 2, 2017, the Registrant has also determined that
       because of the existence of the above-mentioned material weakness as of June
       30, 2017, the Management’s Report on Internal Control over Financial
       Reporting (the “Management’s Report”) and the related Report of Independent
       Registered Accounting Firm on internal control over financial reporting (the
       “BDO Internal Control Report”) included in the 2017 10-K should no longer be
       relied upon. In the 10-K Amendment, the Management’s Report and the BDO


                                                 17
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 18 of 34 PageID #: 18



       Internal Control Report will be amended to refer to the above-mentioned material
       weakness.

(Emphasis added).

       40.    However, instead of revealing the complete truth, on November 9, 2017, Aceto

filed an amendment to the 2017 10-K on a Form 10-K/A with the SEC (“2017 Amended 10-K”).

In the 2017 Amended 10-K, the Company stated in relevant part:

       As previously reported in a Form 8-K filed on November 3, 2017, Aceto
       Corporation (the “Company,” “we,” “us,” or “our”) has identified and recorded an
       adjustment related to the misapplication of cash in the fiscal year ended June 30,
       2015. The correction resulted in a $4,007 decrease to trade receivables as of June
       30, 2015, 2016 and 2017, a $1,402 increase to other receivables as of June 30, 2015,
       2016 and 2017, a $4,007 reduction in net sales for the year ended June 30, 2015
       and a $2,605 reduction in net income for the year ended June 30, 2015. We have
       performed a qualitative and quantitative analysis of this misapplication and have
       determined that it is not material to fiscal year 2015.

       A “material weakness” is a deficiency, or a combination of deficiencies, in internal
       control over financial reporting, such that there is a reasonable possibility that a
       material misstatement of the Company’s annual or interim financial statements will
       not be prevented or detected on a timely basis. Also as previously reported, after
       discussion with the Company’s Audit Committee and BDO USA, LLP (“BDO”),
       the Company’s independent registered accounting firm, the Company determined
       that the above-mentioned adjustment demonstrated that there was a material
       weakness in the design and effectiveness of our internal control over financial
       reporting, in that our system of internal control did not generate a report that could
       be used by management to assure that precision in the review of the aging of trade
       receivables was adequate. As a result of this material weakness, a reasonable
       possibility existed that a material misstatement in trade receivables in our annual or
       interim financial statements could occur and not be prevented or detected on a
       timely basis.

       We are filing this Amendment No. 1 on Form 10-K/A (this “Amendment”) to our
       annual report on Form 10-K for the fiscal year ended June 30, 2017, which was
       originally filed on August 25, 2017 (the “Original Filing”), in order to:

             amend Item 1A, “Risk Factors”, to modify our risk related to internal
              controls to refer to the above-mentioned material weakness;

             amend Item 8, “Financial Statements and Supplementary Data” for the
              change in the Report of Independent Registered Public Accounting Firm, in
              relation to the independent registered public accounting firm’s report on our
              internal control over financial reporting;



                                                18
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 19 of 34 PageID #: 19



                make revisions for immaterial errors in the consolidated financial
                 statements previously issued in the Original Filing relating to the
                 corrections noted in the first paragraph of this Explanatory Note, in Item 1,
                 “Business”, Item 6, “Selected Financial Data”, Item 7, “Management’s
                 Discussion and Analysis of Financial Condition and Results of Operations”
                 and Item 8, “Financial Statements and Supplementary Data”; and

                amend Item 9A, “Controls and Procedures” with respect to (i) our
                 conclusions regarding the effectiveness of our disclosure controls and
                 procedures and our internal control over financial reporting and (ii) BDO’s
                 related attestation report due to the material weakness described above
                 identified subsequent to the issuance of our Original Filing.

          As required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended
          (the “Exchange Act”), new certifications of our principal executive officer and
          principal financial officer are also being filed as exhibits to this Amendment.
          Similarly, revised XBRL exhibits are being filed as exhibits to this Amendment.
          As a result, Item 15, “Exhibits, Financial Statement Schedules”, has also been
          modified.

          41.    In the 2017 Amended 10-K, Aceto disclosed the following consolidated balance

sheets:




                                                  19
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 20 of 34 PageID #: 20



                                 ACETO CORPORATION AND SUBSIDIARIES
                                    CONSOLIDATED BALANCE SHEETS
                                        AS OF JUNE 30, 2017 AND 2016
                                     (in thousands, except per-share amounts)

                                                                                     2017          2016
ASSETS
Current assets:
 Cash and cash equivalents                                                       $     55,680 $       66,828
 Investments                                                                            2,046            881
 Trade receivables: less allowance for doubtful accounts (2017, $485; 2016,
 $513)                                                                                260,889        163,605
 Other receivables                                                                     12,066         14,052
 Inventory                                                                            136,387         98,107
 Prepaid expenses and other current assets                                              3,941          3,339
 Deferred income tax asset, net                                                           546          3,244
         Total current assets                                                         471,555        350,056

Property and equipment, net                                                            10,428         10,044
Property held for sale                                                                  7,152          6,868
Goodwill                                                                              236,970         67,871
Intangible assets, net                                                                285,081         79,071
Deferred income tax asset, net                                                         19,453         18,053
Other assets                                                                            7,546          6,210

TOTAL ASSETS                                                                     $   1,038,185 $     538,173

LIABILITIES AND SHAREHOLDERS’ EQUITY
Current liabilities:
  Current portion of long-term debt                                              $     14,466 $          197
  Accounts payable                                                                     90,011         46,034
  Accrued expenses                                                                    118,328         52,675
         Total current liabilities                                                    222,805         98,906

Long-term debt                                                                        339,200        118,592
Long-term liabilities                                                                  61,449          6,344
Environmental remediation liability                                                     2,339          3,352
Deferred income tax liability                                                           7,325          9,142
        Total liabilities                                                             633,118        236,336

Commitments and contingencies (Note 16)

Shareholders’ equity:
  Preferred stock, 2,000 shares authorized; no shares issued and outstanding                -              -
  Common stock, $.01 par value, 75,000 shares authorized at June 30, 2017 and
    June 30, 2016; 30,094 and 29,595 shares issued and outstanding at June 30,
    2017 and 2016, respectively                                                           301            296
  Capital in excess of par value                                                      214,198        115,667
  Retained earnings                                                                   195,680        192,199
  Accumulated other comprehensive loss                                                 (5,112         (6,325)
         Total shareholders’ equity                                                   405,067        301,837

TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                                       $   1,038,185 $     538,173




                                                       20
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 21 of 34 PageID #: 21



       42.     On February 1, 2018, Aceto issued a press release titled “Aceto Reports Fiscal 2018

Second Quarter Results,” which announced the Company’s financial and operating results for the

quarter ended December 31, 2017. The press release stated in relevant part:

       Fiscal 2018 Guidance

       For the fiscal year ending June 30, 2018, at current exchange rates, ACETO is
       providing financial guidance as follows:

              Total revenues to increase approximately 10% to 15%;

              Reported diluted GAAP loss per share between $(0.22) and $(0.32); Diluted
               Non-GAAP earnings per share between $1.00 and $1.05.

              The Company’s fiscal 2018 financial guidance is based in part on the
               following assumptions:

              Generic industry headwinds continued in our second fiscal quarter and we
               are expecting annual price erosion in the low double digits percentage;

              Reported diluted GAAP loss per share includes an additional tax expense
               of $0.39 related to the TCJA

              R&D expense of approximately $9.0 million; and

              Total generic product launches of 15 to 20.

       43.     On February 2, 2018, Aceto filed a Quarterly Report on Form 10-Q with the SEC,

in which the Company reported its financial and operating results for the quarter ended December

31, 2017 (“Q2 2018 10-Q”). For the quarter, Aceto reported a net loss of $13.86 million, or $0.39

per diluted share, on revenue of $171.23 million, compared to a net loss of $560,000, or $0.02 per

diluted share, on revenue of $125.55 million for the same period in the prior year.

       44.     The Q2 2018 10-Q contained signed certifications pursuant to SOX by Kennally

and Roth, that stated, in relevant part, that the Q2 2018 10-Q “does not contain any untrue

statement of a material fact or omit to state a material fact necessary to make the statements made,

in light of the circumstances under which such statements were made, not misleading with respect




                                                21
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 22 of 34 PageID #: 22



to the period covered by this report” and that “the financial statements, and other financial

information included in this report, fairly present in all material respects the financial condition,

results of operations and cash flows of the Registrant as of, and for, the periods presented in this

report.”

       45.     On the same day, February 2, 2018, Aceto held an earnings conference call with

investors and analysts to discuss the Q2 2018. During the conference call, Kennally stated:

       [W]e expect net sales growth of 10% to 15% with Pharmaceutical Ingredients
       accounting for more than half of the revision, reported GAAP earnings per share to
       be in the range of a loss of $0.22 to $0.32, and diluted non-GAAP earnings per
       share to be between $1 and $1.05.

       Our results for the second half of fiscal 2018 are expected to be modestly better
       than the first half of the year. And regarding R&D, we now anticipate spending
       approximately $9 million in fiscal 2018 for our finished dose generics pipeline
       versus the previous expectation of $10 million. And just as a reminder, our R&D
       expenditures are milestone-based.

       46.     The statements referenced in ¶¶ 36-45 were materially false and misleading

because the Individual Defendants made false and/or misleading statements, as well as failed to

disclose material adverse facts about the Company’s business, operational and compliance

policies. Specifically, the Individual Defendants made false and/or misleading statements and/or

failed to disclose that: (i) due to undisclosed competitive and pricing pressures, Aceto was

unlikely to meet the performance metrics the Company provided to its investors as financial

guidance; (ii) the Company lacked effective internal control over financial reporting;

(iii) accordingly, Aceto’s financial guidance was overstated; and (iv) as a result of the foregoing,

Aceto’s financial statements and the Individual Defendants’ statements about Aceto’s business,

operations, and prospects, were materially false and misleading at all relevant times.




                                                 22
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 23 of 34 PageID #: 23



C.     The Truth Begins to Emerge

       47.     On April 18, 2018, after the market closed, Aceto issued a press release entitled

“Aceto Board Takes Proactive Steps to Address Business and Financial Challenges,” which

disclosed that “the financial guidance issued on February 1, 2018, should no longer be relied

upon,” and suspended “further financial guidance for at least the balance of the fiscal year.” The

press release stated:

       PORT WASHINGTON, N.Y., April 18, 2018 (GLOBE NEWSWIRE) – ACETO
       Corporation (Nasdaq: ACET), an international company engaged in the
       development, marketing, sale and distribution of Human Health products,
       Pharmaceutical Ingredients and Performance Chemicals, announced, in light of the
       persistent adverse conditions in the generics market, it is negotiating with its bank
       lenders a waiver of its credit agreement with respect to its total net leverage and
       debt service coverage financial covenants in the fiscal third quarter, and that the
       financial guidance issued on February 1, 2018, should no longer be relied upon.
       In addition, the Company anticipates recording non-cash intangible asset
       impairment charges, including goodwill, in the range of $230 million to $260
       million on certain currently marketed and pipeline generic products as a result
       of continued intense competitive and pricing pressures.

       Al Eilender, Chairman, said, “Given continued headwinds in the generics market,
       the Board has taken decisive action by bolstering the Company’s senior leadership,
       engaging in proactive discussions with its secured lenders, and initiating a thorough
       evaluation of strategic alternatives. The Board looks forward to working with and
       supporting management throughout this process and appreciates the continued
       dedication of its employees and other stakeholders while it navigates this difficult
       industry environment.”

       The Board announced the appointment of Rebecca Roof as Interim CFO and the
       resignation of CFO Edward Borkowski, who has decided to pursue another
       opportunity. Ms. Roof is a highly experienced finance professional and a Managing
       Director at AlixPartners LLP. While at AlixPartners, Ms. Roof has served as
       Interim Chief Financial Officer of the Eastman Kodak Company, Atkins
       Nutritionals, Anchor Glass Corporation, Fleming Foods, and several privately held
       entities. Her pharmaceutical and specialty chemicals experience includes
       leadership roles at Taro Pharmaceuticals and LyondellBasell, also while at
       AlixPartners.

(Emphasis added.)




                                                23
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 24 of 34 PageID #: 24



       48.     Aceto additionally announced that it was negotiating with its lenders for a waiver

of its credit agreement regarding certain of its financial covenants due to adverse conditions in the

generics market. To that end, the Company announced that “to provide appropriate assurances to

its lenders, to fortify the balance sheet and to preserve the Company’s liquidity position, the Board

anticipates a significant reduction of the Company’s dividend going forward.”

       49.     In a case of too little too late, the Company additionally disclosed that as a result of

the news on April 18, 2018, it had hired financial advisor PJT Partners and legal counsel to assist

in a strategic review process of its business. The Company announced that strategic alternatives

could include “the sale of a key business segment(s), a merger or other business combination with

another party, continuing as a standalone entity or other potential alternatives.”

       50.     On this news, Aceto’s share price fell $4.74 per share, or 64%, to close at $2.66 per

share on April 19, 2018.

       51.     On May 3, 2018, Aceto issued a press release announcing its financial results for

the fiscal 2018 third quarter ended March 31, 2018, results which evidenced the true state of the

Company. The third quarter results were as follows:

       Third Quarter Fiscal 2018 versus Third Quarter Fiscal 2017

              Net sales of $186.0 million versus $190.1 million, a 2.2% decrease

              Gross profit of $27.7 million versus $42.3 million, a 34.6% decrease

              Net loss of $196.6 million, or $5.57 per share, including previously-
               announced pre-tax non-cash asset impairment charges totaling $256.3
               million, versus net income of $5.6 million, or $0.16 per share

              Non-GAAP Adjusted Net Income of $0.2 million versus $13.6 million,
               a 98.2% decrease

              Non-GAAP Adjusted EPS of $0.01 versus $0.39, a 97.4% decrease

(Emphasis added.)




                                                 24
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 25 of 34 PageID #: 25



       52.     On September 13, 2018, instead of filing its Form 10-K with the SEC, the Company

filed a Form 12b-25 Notification of Late Filing. The reason given for the late filing was that the

Company “has encountered a delay in completing the financial statements for the fiscal year ended

June 30, 2018.” The Notification of Late Filing went on to state:

       As described in Part III, the ongoing analysis of whether an additional allowance is
       required for the Registrant’s $76.5 million net domestic deferred tax assets remains
       in process. If the Registrant determines that no additional deferred tax valuation
       allowance is required to be taken, the Registrant expects to record a net loss for the
       year ended June 30, 2018 of approximately $240 million (or approximately $6.80
       per diluted share), reflecting a net loss for the Registrant’s fourth quarter ended
       June 30, 2018 of approximately $30 million (or approximately $0.84 per fully
       diluted share). Results for both the three and twelve months ended June 30, 2018
       reflect the fact that the Company’s net sales and gross profit were negatively
       impacted by sustained generic industry headwinds and higher-than-expected failure
       to supply penalties at the Registrant’s Rising business segment. The Registrant’s
       results also reflect substantial expenses incurred by the Registrant to address the
       issues that led to the above-mentioned impairment charges taken as of March 31,
       2018.

       As noted above, the Registrant is currently assessing whether it will be necessary
       to increase its valuation allowance with respect to some or all of its approximate
       $76.5 million in net domestic deferred tax assets. To the extent that additional
       allowances are taken, the Registrant’s net loss for the year ended June 30, 2018 will
       increase over the net loss of approximately $240 million that will be recorded if no
       additional tax reserves are taken.

       53.     Thus, in a matter of months, Aceto went from a guidance of a loss per diluted share

between $(0.22) and $(0.32) for the fiscal year ended June 30, 2018 to a loss of approximately

$6.80 per diluted share, or an increase of over 2,000%.

                                    DAMAGES TO ACETO

       54.     As a result of the Individual Defendants’ wrongful conduct, Aceto disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have devastated Aceto’s credibility.

Aceto has been, and will continue to be, severely damaged and injured by the Individual

Defendants’ misconduct.



                                                25
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 26 of 34 PageID #: 26



       55.       Indeed, the Individual Defendants’ false and misleading statements as alleged

above, have subjected Aceto to two lawsuits for violations of the federal securities laws pending

in this Court, captioned Mulligan v. ACETO Corporation et al, No. 18cv2425 and Yang v. ACETO

Corporation et al, Case No. 18cv2437 (collectively, the “Securities Class Actions”).

       56.       Thus, as a result of the Individual Defendants’ misconduct, Aceto has sustained

damages, including, but not limited to, (1) costs incurred from having to defend and possibly settle

the Securities Class Actions; and (2) costs incurred from the strategic review process the Company

is undergoing.

       57.       Moreover, as a direct and proximate result of the Individual Defendants’ actions as

alleged above, Aceto’s market capitalization has been substantially damaged, losing tens of

millions of dollars in value as a result of the conduct described herein.

       58.       Finally, these actions have irreparably damaged Aceto’s corporate image and

goodwill. For at least the foreseeable future, Aceto will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that Aceto’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       59.       Plaintiff brings this action derivatively for the benefit of the Company to redress

injuries suffered and to be suffered as a proximate result of the Individual Defendants’ breaches

of fiduciary duties.

       60.       Plaintiff will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting its rights and has retained counsel competent and

experienced in derivative litigation.




                                                 26
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 27 of 34 PageID #: 27



       61.     Plaintiff is an owner of Aceto common stock and was an owner of Aceto common

stock at all times relevant hereto.

       62.     At the time this action was commenced, the Board consisted of the seven Director

Defendants. Because of the facts set forth throughout this Complaint, demand on the Board to

institute this action is not necessary because such a demand would have been a futile and useless

act.

A.     Demand is Futile as to All Director Defendants Because the Director Defendants Face
       a Substantial Likelihood of Liability

       63.     The Director Defendants face a substantial likelihood of liability for their individual

misconduct.    The Director Defendants were directors throughout the time of the false and

misleading statements referenced above, and as such had a fiduciary duty to ensure that the

Company’s SEC filings, press releases, and other public statements and presentations concerning

its business, operations, prospects, internal controls, and financial statements were accurate.

       64.     Moreover, the Director Defendants owed a duty to, in good faith and with due

diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s

internal controls were sufficiently robust and effective (and/or were being implemented

effectively), and to ensure that the Board’s duties were being discharged in good faith and with

the required diligence and due care. Instead, the Director Defendants knowingly and/or with

reckless disregard reviewed, authorized and/or caused the publication of the materially false and

misleading statements discussed above that caused the Company’s stock to trade at artificially

inflated prices and misrepresented the financial health of Aceto.

       65.     The Director Defendants’ making or authorization of these false and misleading

statements, failure to timely correct such statements, failure to take necessary and appropriate steps

to ensure that the Company’s internal controls were sufficiently robust and effective (and/or were



                                                 27
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 28 of 34 PageID #: 28



being implemented effectively), and failure to take necessary and appropriate steps to ensure that

the Board’s duties were being discharged in good faith and with the required diligence constitute

breaches of fiduciary duties have resulted in the Director Defendants facing a substantial likelihood

of liability. If the Director Defendants were to bring a suit on behalf of Aceto to recover damages

sustained as a result of this misconduct, they would expose themselves to significant liability. This

is something they will not do. For this reason demand is futile.

B.     Defendants Britton, Levin, and Yarosh as Audit Committee Members are not
       Disinterested as They Face a Substantial Likelihood of Liability

       66.     Defendants Britton, Levin, and Yarosh were members of the Audit Committee at

the time of the improper statements detailed herein. Pursuant to the Audit Committee’s Charter,

the members of the Audit Committee were and are responsible for reviewing the Company’s

financial reports, the Company’s business and financial risk management practices, the Company’s

legal and regulatory compliance, and reviewing the integrity of the Company’s financial

statements and internal controls. Notably, in performing these duties, Defendants Britton, Levin,

and Yarosh were required to discuss with management and the Company’s independent auditor

the annual financial statements, including the disclosures in management’s discussion and

analysis.

       67.     Defendants Britton, Levin, and Yarosh were required to discuss with management

and the Company’s independent auditor filings with the SEC before they were filed. Defendants

Britton, Levin and Yarosh also were required to discuss with management the Company’s major

financial risk exposures which would include “certain currently marketed and pipeline generic

products as a result of continued intense competitive and pricing pressures.” Defendants Britton,

Levin, and Yarosh breached their fiduciary duties by allowing the Company to make the improper

statements discussed above. Defendants Britton, Levin, and Yarosh each face a substantial



                                                 28
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 29 of 34 PageID #: 29



likelihood of liability for their breaches of fiduciary duties, and, therefore, any demand upon them

is futile.

C.       Defendant Kennally Lacks Independence

         68.   Defendant Kennally is not independent for purposes of demand futility because his

principal occupation is CEO and President of Aceto. He became the Company’s CEO and

President on October 2, 2017. Defendant Kennally is compensated in accordance with the

following arrangements per the Company’s October 20, 2017 Proxy Statement (“2017 Proxy”):

              Mr. Kennally’s initial base salary will be $650,000 per annum.

              During his employment, Mr. Kennally will be eligible to participate in our
               annual performance award program as in effect from time to time. Mr.
               Kennally’s target performance award will be 100% of base salary, pro-rated
               for the remainder of the fiscal year ending June 30, 2018. The achievement
               of the performance award for each fiscal year, if any, will be based on
               company performance and Mr. Kennally’s performance for the relevant
               year.

              In accordance with the terms of our 2015 Equity Participation Plan, for the
               fiscal year ending June 30, 2018, Mr. Kennally was awarded on October 2,
               2017, (i) 60,000 shares of restricted stock, vesting in three equal
               installments on each of September 1, 2018, September 1, 2019, and
               September 1, 2020, and (ii) 35,000 restricted stock units subject to vesting
               if certain performance metrics are met during a performance period that
               ends on June 30, 2020.

              During his employment, upon satisfying certain applicable eligibility
               conditions, Mr. Kennally will be entitled to participate in a benefit package
               generally available to the Company’s executives, consisting of health
               insurance, life insurance, participation in a 401(k) plan, a Supplemental
               Executive Retirement Plan and a Flex Spending Plan, and the use of an
               automobile in accordance with our automobile policy.

              The Agreement provides for “at-will” employment subject to termination
               by either party pursuant to the terms of the Agreement. In the event of Mr.
               Kennally’s voluntary resignation, Mr. Kennally is required to deliver at
               least thirty (30) days’ prior written notice to the Company.

              If the Company terminates Mr. Kennally’s employment other than for cause
               pursuant to the Agreement, the Company will be required to continue to pay
               Mr. Kennally’s base salary, at the rate then in effect, for the fifteen-month



                                                29
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 30 of 34 PageID #: 30



               period following the date of termination, subject to offset by any amounts
               earned by Mr. Kennally through other employment or consultancy during
               the fifteen (15) month period.

       69.     In addition, Defendant Kennally is incapable of considering a demand to commence

and vigorously prosecute this action because he faces additional substantial likelihood of liability

as he is a named defendant in the Yang Securities Class Action.

D.     Defendant Kavuru Lacks Independence

       70.     Defendant Kavuru lacks independence because of his longstanding relationship

with the Company. Kavuru has engaged in multiple related party transactions with the Company

and thus is unable to consider a demand against the Director Defendants because to do so would

impact his livelihood. The multiple related party transactions involving Kavuru the Director

Defendants have sanctioned are listed in the 2017 Proxy as follows:

       During fiscal 2017, Rising Health and Acetris Health incurred costs of $1,865,000
       and $165,000, respectively, payable to Lucid and Citron, respectively, related to
       consulting services provided by former Citron and Lucid employees. These
       amounts are payable pursuant to a transition services agreement entered into at the
       time of the Company’s Product Purchase Agreement. Vimal Kavuru, one of our
       directors, is a principal equity owner and executive officer of entities that own,
       directly or indirectly, Citron and Lucid.

       In September 2017, Rising commenced leasing approximately 125,000 gross
       square feet of warehouse space in Somerset, New Jersey. This building is owned
       by an affiliate of Mr. Kavuru. From the closing under the Product Purchase
       Agreement until September 30, 2017, Rising was charged $76,533 for rent and
       other expenses incurred in connection with this lease.

       On November 2, 2016, the Company, Citron and Cronus Research Labs Private
       Limited, a research and development company headquartered in India that
       is affiliated with Vimal Kavuru (“Cronus”), entered into two amended and restated
       joint development agreements pursuant to which Cronus has been engaged to
       develop a portfolio of nine pipeline products (“Development Agreement I”) and
       certain other products (“Development Agreement II” and together with
       Development Agreement I, the “Development Agreements”) on behalf of Citron.
       Under the terms of Development Agreement I, Cronus has agreed to pay the first
       $3,500,000 of the development costs incurred after December 21, 2016, and 50%
       of any development costs incurred above that threshold in exchange for obtaining
       reimbursement for its costs funded out of the profits earned, if any, from the



                                                30
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 31 of 34 PageID #: 31



       pipeline products that are commercially launched, and a specified portion of the
       profits from those products thereafter. Under the terms of Development Agreement
       II, Cronus has agreed to pay the development costs for the products covered thereby
       in exchange for obtaining reimbursement for its costs funded out of the profits
       earned, if any, from such products that are commercially launched (subject to a
       $1,445,000 maximum), and a specified portion of the profits from those products
       thereafter.

       At the closing under the Asset Purchase Agreement, we paid a total of $270 million
       in cash consideration to the Sellers.

                                             COUNT I

                                  Breach of Fiduciary Duty
                               Against the Individual Defendants

       71.     Plaintiff realleges in this Count every allegation set forth above.

       72.     The Individual Defendants owe the Company fiduciary obligations. By reason of

their fiduciary relationships, the Individual Defendants owed and owe the Company the highest

obligations of good faith, fair dealing, loyalty, and due care.

       73.     The Individual Defendants, together and individually, violated and breached their

fiduciary duties of candor, good faith, and loyalty. More specifically, the Individual Defendants

violated their duty of good faith by knowingly causing and/or recklessly allowing the Company to

make false and misleading statements regarding the Company’s financial condition and prospects

and/or failed to disclose that the Company did not have adequate internal controls in place.

       74.     Moreover, the Individual Defendants willfully ignored the obvious problems with

the Company’s internal controls practices and procedures and failed to make a good faith effort to

correct the problems or prevent their recurrence.

       75.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Aceto has sustained significant damages, as alleged herein. As a result of

the misconduct alleged herein, these defendants are liable to the Company.

       76.     Plaintiff, on behalf of Aceto, has no adequate remedy at law.



                                                 31
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 32 of 34 PageID #: 32



                                     REQUEST FOR RELIEF

          WHEREFORE, Plaintiff demands judgment as follows:

          A.     Determining that this action is a proper derivative action for which demand is

excused;

          B.     Awarding against all the Individual Defendants and in favor of the Company, the

damages sustained by the Company as a result of the Individual Defendants’ breaches of fiduciary

duties;

          C.     Directing the Company to take all necessary actions to reform and improve its

corporate governance and internal procedures, to comply with the Company’s existing governance

obligations and all applicable laws and to protect the Company and its investors from a recurrence

of the damaging events described herein;

          D.     Awarding to Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

          E.     Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

           Plaintiff demands a trial by jury.




                                                 32
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 33 of 34 PageID #: 33



DATED: October 17, 2018                 Respectfully submitted,

                                        LEVI & KORSINSKY, LLP


                                        _/s/ Shannon L. Hopkins_______________
                                        Shannon L. Hopkins (SH-1887)
                                        733 Summer Street, Suite 304
                                        Stamford, Connecticut 06901
                                        Telephone: (203) 992-4523
                                        Facsimile: (212) 363-7171
                                        Email: shopkins@zlk.com

                                        BRAGAR EAGEL & SQUIRE, P.C.
                                        Melissa A. Fortunato (MF-7182)
                                        885 Third Avenue, Suite 3040
                                        New York, NY 10022
                                        Telephone: (212)308-5858
                                        Facsimile: (212) 846-0462
                                        Email: fortunato@bespc.com




                                      33
Case 2:18-cv-05788-JFB-ARL Document 1 Filed 10/17/18 Page 34 of 34 PageID #: 34



                                        VERIFICATION

          I, Joseph Mun, under penalties of perjury, hereby do declare that I am a plaintiff in the
foregoing complaint, that I have read the complaint, and that the facts therein are true to my own
knowledge, except to matters stated therein to be alleged upon information and belief, and as to
those matters, I believe them to be true and correct to the best of my knowledge, information,
and belief.



Signed:


  Print Name: Joseph Mun                          Date: 10/14/2018
